FILED
                            NOT FOR PUBLICATION                              MAR 03 2016

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


LIANA PESHKEPIA-CADENA; et al.,                   No. 13-55012

               Plaintiffs - Appellants,           D.C. No. 2:12-cv-07322-RGK-RZ

 v.
                                                  MEMORANDUM*
SUNTRUST BANK; et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                       for the Central District of California
                    R. Gary Klausner, District Judge, Presiding

                           Submitted February 24, 2016**

Before:        LEAVY, FERNANDEZ, and RAWLINSON, Circuit Judges.

      Liana Peshkepia-Cadena, Nina Lauren Munden, and Chris Cadena appeal

pro se from the district court’s orders dismissing their action alleging federal and

state law claims in connection with a foreclosure. We have jurisdiction under 28

U.S.C. § 1291. We review de novo a dismissal for failure to state a claim under

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Federal Rule of Civil Procedure 12(b)(6), Hebbe v. Pliler, 627 F.3d 338, 341 (9th

Cir. 2010), and for an abuse of discretion a dismissal for failure to comply with

local rules, Ghazali v. Moran, 46 F.3d 52, 53 (9th Cir. 1995). We affirm.

      The district court dismissed plaintiffs’ claims against SunTrust Bank and

U.S. Bank, N.A. because plaintiffs failed to file a timely opposition to their motion

to dismiss. See C.D. Cal. R. 7-12 (“The failure to file any required document, or

the failure to file it within the deadline, may be deemed consent to the granting or

denial of the motion . . . .”). In their opening brief, plaintiffs fail to address how

the district court abused its discretion in dismissing their claims for failure to

comply with the local rules. Similarly, plaintiffs do not address why the district

court erred in dismissing their claims against the City of Downey for failure to

state a claim. Accordingly, plaintiffs have waived their appeal of the dismissal

orders. See Smith v. Marsh, 194 F.3d 1045, 1052 (9th Cir. 1999) (“On appeal,

arguments not raised by a party in its opening brief are deemed waived.”); see also

Indep. Towers of Wash. v. Washington, 350 F.3d 925, 929 (9th Cir. 2003) (“We

review only issues which are argued specifically and distinctly in a party’s opening

brief.” (citation and internal quotation marks omitted)).

      AFFIRMED.




                                            2                                        13-55012